             Case 3:18-cv-02108-SRU Document 79 Filed 07/08/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



   LAVATEC LAUNDRY TECHNOLOGY                                       Civil Action No.
              GMBH,                                               3:18-cv-02108-SRU

                        Plaintiff

                       v.

   MAXI-PRESS ELASTOMERIC, INC. ET
                 AL                                                   JULY 8, 2020

                     Defendants


             SECOND JOINT MOTION TO AMEND THE SCHEDULING ORDER

        Plaintiff/Counterclaim Defendant Lavatec Laundry Technology GMBH (“Lavatec”)

together with Defendants and Counterclaim Plaintiffs Maxi-Press Elastomeric, Inc. (“Maxi-

Press”), Reiner Schmelcher (“Schmelcher”) and Hector Alejandro (“Alejandro”) and Defendants

Voss Laundry Solutions, Inc. (“Voss”), Wieap Beheer, B.V. (“Wieap”) and Finlog SA (“Finlog”),

(collectively the “Parties”) hereby jointly move to extend certain deadlines as set forth in the

Parties’ Report of Rule 26(f) Planning Meeting dated May 30, 2019 (Docket No. 55 ) as amended

by the Court’s Memorandum and Order of Rule 16 Conference dated November 25, 2019 (Docket

No. 67) and as further amended by the Court’s Order on the Parties’ First Joint Motion to Amend

the Scheduling Order dated May 18, 2020 (Docket No. 73) (the “Scheduling Order”).

        Good cause exists to support the granting of this Motion. At the November 21, 2019 Rule

16 Conference in this matter, the Court referred the Parties to a settlement conference with Judge

Garfinkel. (Docket No. 67). That settlement conference was scheduled to occur on April 1, 2020.

(Docket No. 70). However, due to the global Covid-19 pandemic, the Court indefinitely postponed


{N5692873}                                      1
             Case 3:18-cv-02108-SRU Document 79 Filed 07/08/20 Page 2 of 4




the settlement conference. (See Order Regarding Settlement Conference dated March 20, 2020,

Docket No. 71). When the Parties submitted their First Joint Motion to Amend the Scheduling

Order on May 1, 2020, that Settlement Conference had not yet been rescheduled. (Docket No.

72). By order dated June 22, 2020, the Court rescheduled the Settlement Conference for October

20, 2020 (Docket No. 78).

         The current Scheduling Order requires the parties to disclose opening expert witnesses by

September 8, 2020 and depose opening expert witnesses by October 8, 2020—all prior to the

planned settlement conference. The Parties wish to avoid the time and expense associated with

undertaking significant discovery, including hiring and deposing expert witnesses, in advance of

the planned settlement conference.

         Accordingly, the Parties seek to extend the remaining deadlines as follows:

 Event                                Current Deadline          Proposed Deadline

 Disclosure of Opening Experts        September 8, 2020         January 4, 2021 (75 days
                                                                after settlement conference)

 Depositions of Opening Experts       October 8, 2020           February 4, 2021 (31 days
 Completed                                                      after Disclosure of Opening
                                                                Experts)

 Designation of Rebuttal Experts      November 9, 2020          March 5, 2021 (30 days
                                                                after Depositions of
                                                                Opening Experts)

 Close of All Discovery               December 10, 2020         May 20, 2021

 Dispositive Motions to be filed      January 21, 2021          July 1, 2021 (6 weeks after
                                                                the close of all discovery)




{N5692873}                                       2
             Case 3:18-cv-02108-SRU Document 79 Filed 07/08/20 Page 3 of 4




        This is the Parties’ second motion to extend these deadlines and they do not expect that

further extensions will be necessary unless the settlement conference is again postponed. The

Parties agree that the requested extension is necessary and appropriate.

        WHEREFORE, the Parties believe that good cause exists to amend the deadlines as set

forth herein, and jointly request that this Motion to Amend be granted.



                                      RESPECTFULLY SUBMITTED,

                                      VOSS LAUNDRY SOLUTIONS, INC., FINLOG SA
                                      AND WIEAP BEHEER B.V.,


                                      By:   /s/ Amanda C. Nugent
                                            Amanda C. Nugent, Esq. (ct27584)
                                            Carmody Torrance Sandak & Hennessey LLP
                                            195 Church Street, 18th Floor
                                            P.O. Box 1950
                                            New Haven, CT 06509-1950
                                            Telephone: (203) 777-5501
                                            Facsimile: (203) 784-3199
                                            E-mail: anugent@carmodylaw.com
                                            Their Attorneys




                                      MAXI-PRESS ELASTOMERIC, INC., REINER
                                      SCHMELCHER AND HECTOR ALEJANDRO,


                                      By:    /s/ John F. Carberry
                                             John F. Carberry, Esq. (ct02881)
                                             Cummings & Lockwood LLC
                                             Six Landmark Square
                                             Stamford, CT 06901
                                             Telephone: (203) 327-1700
                                             Facsimile: (203) 351-4535
                                             Email: jcarberry@cl-law.com



{N5692873}                                      3
             Case 3:18-cv-02108-SRU Document 79 Filed 07/08/20 Page 4 of 4




                                              -and-

                                              Moritz Schumann, Esq. (admitted pro hac vice)
                                              Schumann Burghart LLP
                                              1500 Broadway, Suite 1902
                                              New York, NY 10036
                                              Telephone: 646-502-5944
                                              Email: mschumann@sbuslaw.com




                                      LAVATEC LAUNDRY TECHNOLOGY GMBH,


                                      By:     /s/ David C. Shufrin
                                              David C. Shufrin, Esq.
                                              Hurwitz Sagarin Slossberg & Knuff LLC
                                              147 North Broad St.
                                              Milford, CT 06460-0112
                                              Telephone: (203) 877-8000
                                              Facsimile: (203) 878-9800
                                              Email: dshufrin@hssklaw.com



                                 CERTIFICATE OF SERVICE

        I hereby certify a copy of the foregoing Second Joint Motion to Extend the Scheduling

Order Deadlines was filed electronically on the above date. Notice of this filing will be sent by

email to all parties by operation of the Court's electronic filing system or by mail to anyone unable

to accept electronic filing. Parties may access this filing through the Court’s system.



                                              /s/ Amanda C. Nugent
                                              Amanda C. Nugent (ct27584)




{N5692873}                                       4
